    Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 1 of 9 PageID #:799



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MARK JOHNSON,                                  )
                                               )
                               Plaintiff,      )
                                               )
               v.                              )       Case No. 17-cv-3213
                                               )
WEXFORD HEALTH SOURCE, INC.;                   )       Judge Sharon Johnson Coleman
ESTATE OF DR. SALEH OBAISI,                    )
Deceased; and LATANYA WILLIAMS,                )
                                               )
                               Defendants.     )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Mark Johnson brings this 42 U.S.C. § 1983 action against Wexford Health Source,

Inc. (“Wexford”), Ghaliah Obaisi, as Independent Executor of the Estate of Saleh Obaisi, M.D.

(“Dr. Obaisi”), and physician’s assistant Latanya Williams (“PA Williams”). Johnson claims that Dr.

Obaisi and PA Williams were deliberately indifferent by failing to provide him with timely medical

care for his umbilical hernia. Johnson also asserts a claim against Wexford under Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). Currently before the Court is

defendants’ motion for summary judgment. For the reasons discussed below, the Court denies the

motion with respect to Dr. Obaisi and PA Williams and grants the motion as to Wexford.

                                             Background

       The Court relies on the Local Rule 56.1 statements of undisputed material facts and

supporting exhibits and construes the facts in the light most favorable to Johnson, the nonmoving

party. Johnson is an inmate in the custody of the Illinois Department of Corrections at Stateville

Correctional Center (“Stateville”), where he has been incarcerated since 1995 and is serving a natural

life sentence. Wexford is a private corporation that was contracted to provide medical services to

Stateville inmates. At all relevant times, Dr. Obaisi was employed by Wexford as its Medical
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 2 of 9 PageID #:800



Director and, as a general surgeon, he had skills, knowledge, and training that exceeded other

primary care providers. PA Williams was also employed by Wexford. As a physician’s assistant, she

was required to handle the “sick call” at Stateville, which was the process by which inmates were

seen for illnesses and other medical problems. She also performed physical examinations and minor

surgical procedures, as well as sometimes covering the urgent care area.

        In early 2016, Johnson first felt a “knot” in his abdominal area, which would later be

diagnosed as a hernia. The Wexford Medical Guidelines classify hernias as reducible, incarcerated,

or strangulated. Reducible hernias “generally pose no medical risk to the patient,” incarcerated

hernias “are at risk for strangulation and require urgent surgical surveillance,” and strangulated

hernias “represent a surgical emergency.” According to the medical records, PA Williams examined

Johnson’s abdomen on June 17, 2016 for an umbilical protuberance, which she noted “goes in and

out.” She diagnosed Johnson with a small, reducible, non-tender umbilical herniation, that is, a

hernia that can be manually inserted back into the abdominal cavity. She advised Johnson to

continue to observe his condition and to request another appointment if he observed a significant

change in the size of the hernia, experienced pain, or his bowel habits changed. Johnson testified

that he complained of pain at the June 17 visit and that PA Williams said something like “people live

with hernias.” PA Williams testified that Johnson did not complain of pain on June 17.

        On October 25, 2016, Johnson had a medical visit with Dr. Obaisi, who tried to push the

hernia in to Johnson’s abdominal cavity but it popped back out, which, according to Johnson, was

painful. Johnson requested surgical repair but Dr. Obaisi told him that it was not medically

indicated because he was diagnosing him with a reducible small umbilical hernia. He advised

Johnson to follow up again in six months. According to Johnson, Dr. Obaisi also stated that hernia

patients were not sent out for surgery. On October 27, Johnson filed a grievance stating, inter alia,

that he was being denied treatment and that he needed his hernia “cut off.”


                                                   2
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 3 of 9 PageID #:801



        Johnson was next seen by Dr. Obaisi on April 5, 2017 at which time he was diagnosed with

an incarcerated hernia and prescribed an abdominal binder, which is a medical brace with a Velcro

closure prescribed generally to support a person’s abdomen or lower back. Johnson testified at his

deposition that he told Dr. Obaisi at both the 2016 and 2017 visits that the hernia was painful, but

Dr. Obaisi never provided him any pain medication. On April 11, 2017, Dr. Steven Ritz, the

Corporate Medical Director for Wexford, participated in a collegial review meeting that Dr. Obaisi

had called to request a surgical evaluation for Johnson. During the collegial review, Dr. Ritz

authorized Johnson to be seen at the University of Illinois at Chicago Medical Center (UIC) for a

general surgical evaluation.

        On April 12, 2017, PA Williams saw Johnson for his annual physical examination. Her

notes from that appointment state that Johnson’s hernia was still small and reducible and, at her

deposition, she testified that there was consequently no medical need for additional work-up by a

doctor. She also testified that Johnson did not complain about hernia pain during his visit with her

because, had he done so, she would have documented his complaints in his medical records.

        Another collegial review meeting was held on October 10, 2017, during which Wexford

approved Johnson for hernia repair surgery at UIC. On October 25, 2017, Johnson underwent a

laparoscopic hernia repair surgery. At his deposition, Johnson testified that he complained about

hernia pain from the time he first noticed the hernia until he had surgery. He also stated that during

that time the hernia grew or changed colors, and the pain worsened. During the year and a half

between the time Johnson was first diagnosed with a hernia and when he had the repair surgery, he

continued to work unloading trucks and in the kitchen at Stateville. He also stated that he continued

to exercise, with his workouts including lifting weights, but he discontinued performing squats and

limited his workouts to his upper body.




                                                  3
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 4 of 9 PageID #:802



        Johnson has brought this section 1983 action claiming deliberate indifference to his hernia

and hernia-related pain. Defendants oppose his claims and move the Court for summary judgment.

                                               Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). A

material fact is one that “might affect the outcome of the suit,” and a genuine dispute as to a

material fact exists if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L.Ed.

2d 202 (1986). When determining whether a genuine dispute as to any material fact exists, the Court

views the evidence and draws all reasonable inferences in favor of the nonmoving party. Id. at 255;

McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 367 (7th Cir. 2019). After “a properly

supported motion for summary judgment is made, the adverse party ‘must set forth specific facts

showing that there is a genuine issue for trial.’” Id., 477 U.S. at 255 (citation omitted). The party

seeking summary judgment bears the burden of establishing that there is no genuine issue of

material fact and that it is entitled to judgment as a matter of law. Celotex, 477 U.S. at 323.

                                                 Discussion

Deliberate indifference claims against Dr. Obaisi and PA Williams

        Johnson alleges that Dr. Obaisi and PA Williams were deliberately indifferent to his hernia

by delaying his request for surgery and failing to provide him with any medication despite his

complaints of pain. Dr. Obaisi and PA Williams argue that Johnson was cared for properly with a

conservative course of treatment until he was found to be medically indicated for surgery.

Defendants also assert that Johnson has not produced medical evidence to support a finding that the

professional judgment of Dr. Obaisi and PA Williams should not be entitled to deference.


                                                       4
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 5 of 9 PageID #:803



        Prison officials violate the Eighth Amendment’s proscription against cruel and unusual

punishment when they display “deliberate indifference to serious medical needs of prisoners.”

Estelle v. Gamble, 429 U.S. 97, 104 (1976). Officials have a duty to ensure that inmates receive

adequate medical care. Farmer v. Brennan, 511 U.S. 825, 835, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).

A prison official is deliberately indifferent if he knew or was aware of a substantial risk of harm to an

inmate’s health, yet disregarded it. See Goodloe v. Sood, 947 F.3d 1026, 1030-31 (7th Cir. 2020). More

specifically, a prison official is deliberately indifferent when he, “having knowledge of a significant

risk to inmate health or safety, administers blatantly inappropriate medical treatment, acts in a

manner contrary to the recommendation of specialists, or delays a prisoner’s treatment for non-

medical reasons, thereby exacerbating his pain and suffering.” Perez v. Fenoglio, 792 F.3d 768, 777

(7th Cir. 2015) (internal quotation marks and citations omitted).

        To survive summary judgment on a claim that medical care violated the Eighth Amendment,

Johnson must furnish evidence of an “objectively serious medical condition” and that defendants

were “deliberately indifferent to that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)

(en banc). An objectively serious medical need is one that a physician has diagnosed as mandating

treatment or one “that is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Wynn v. Southward, 251 F.3d 588, 593 (7th Cir. 2001) (per curiam) (internal

quotation marks omitted). As for the subjective component, the inmate must establish that prison

officials acted with a “sufficiently culpable state of mind.” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir.

2011). Though negligence or inadvertence will not be sufficient to show deliberate indifference, “it

is enough to show that the defendants knew of a substantial risk of harm to the inmate and

disregarded the risk.” Id. (quoting Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). In other

words, “an inmate need not establish that prison officials actually intended harm to befall him from

the failure to provide adequate medical care.” Roe, 631 F.3d at 857.


                                                    5
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 6 of 9 PageID #:804



        A hernia condition can be an objectively serious medical problem and defendants do not

really dispute this element of Johnson’s case. See, e.g., Johnson v. Doughty, 433 F.3d 1001, 1010, 1012-

1014 (7th Cir. 2006); Heard v. Sheahan, 253 F.3d 316, 317-18 (7th Cir. 2001). “[F]or some hernias,

the chronic pain presents a separate objectively serious condition.” Wilson v. Wexford Health Sources,

Inc., 932 F.3d 513, 521 (7th Cir. 2019) (internal quotations and citation omitted). Further, delaying

treatment of a non-life threatening, but painful, condition for nonmedical reasons can constitute

deliberate indifference. McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010). This is true even if

the delay in treatment does not exacerbate the injury. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040

(7th Cir. 2012). To summarize, if Johnson can show that the surgery, which was ultimately

performed, was unnecessarily delayed in the face of worsening symptoms and ongoing complaints

of pain, he can establish a claim for deliberate indifference.

        The Court finds that Dr. Obaisi and PA Williams are not entitled to summary judgment on

Johnson’s deliberate-indifference claims. There is a genuine dispute as to whether Johnson

complained to them of pain throughout the year and a half between when he first presented with the

hernia condition and when he finally obtained surgical repair. See Anderson, 477 U.S. at 255. The

Court notes that there are no notations in the Stateville medical record, authored by either Dr.

Obaisi or PA Williams, recording that Johnson complained about pain during his hernia-related

medical visits. Moreover, PA Williams testified that had Johnson told her he was experiencing pain,

she would have documented his complaints. Yet Johnson testified that he complained of hernia

pain to PA Williams at his June 2016 and April 2017 visits with her and to Dr. Obaisi at the October

2016 and April 2017 visits with him.

        Construing the evidence in favor of Johnson, a reasonable jury could find that Dr. Obaisi

and PA Williams were deliberately indifferent to Johnson’s hernia-related complaints of pain during

the period between the June 2016 visit and the October 2017 surgery. See Wilson, 932 F.3d at 521


                                                    6
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 7 of 9 PageID #:805



(district court erred in granting judgment as matter of law in defendant’s favor because jury could

find that defendant was deliberately indifferent during 14-month period between when plaintiff

presented with hernia pain and when he was referred for surgery); see also Duckworth v. Ahmad, 532

F.3d 675, 679 (7th Cir. 2008) (“A jury can infer deliberate indifference on the basis of a physician’s

treatment decision [when] the decision [is] so far afield of accepted professional standards as to raise

the inference that it was not actually based on a medical judgment.”) Whether Johnson’s testimony

is believable is ultimately a credibility determination for the jury. See Wilson, 932 F.3d at 521 (citing

Cooper v. Casey, 97 F.3d 914, 917 (7th Cir. 1996) (“[T]his is a case about pain . . . the textbook

example of a uniquely subjective experience.”)); see also Rasho v. Elyea, 856 F.3d 469, 477 (7th Cir.

2017) (in evaluating evidence in the light most favorable to the non-moving party, the Court must

refrain from making credibility determinations or weighing evidence). Defendants are left to

contradict Johnson’s testimony at trial, by challenging his testimony through the crucible of cross

examination and the presentation of their own evidence. Because the Court concludes that the

individual defendants have not met their burden of establishing the lack of genuine disputes as to a

material fact, see Celotex, 477 U.S. at 323, their motion for summary judgment on the deliberate-

indifference claims is denied.

Monell claim against Wexford

        Wexford moves for summary judgment on Johnson’s claim that it had a cost-cutting policy

to not send out patients for hernia repair surgery. Although section 1983 has been interpreted to

bar respondeat superior liability, a defendant like Wexford can be held liable if it has a policy or practice

that causes a constitutional violation. Monell, 436 U.S. at 691; Woodward v. Corr. Med. Servs. of Ill., Inc.,

368 F.3d 917, 927 (7th Cir. 2004) (observing that Monell extends to private entities like Wexford).

To prevail on his Monell claim, Johnson needs to show that Wexford’s policy, practice, or custom

caused a constitutional violation. Whiting v. Wexford Health Source, Inc., 839 F.3d 658, 664 (7th Cir.


                                                      7
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 8 of 9 PageID #:806



2016). “An official policy or custom may be established by means of an express policy, a widespread

practice which, although unwritten, is so entrenched and well-known as to carry the force of policy,

or through the actions of an individual who possesses the authority to make final policy decisions on

behalf of the municipality or corporation.” Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 675 (7th

Cir. 2012); Waters v. City of Chi., 580 F.3d 575, 581 (7th Cir. 2009). Johnson must show a causal

connection between his injury and Wexford’s official custom or policy. Hahn v. Walsh, 762 F.3d 617,

640 (7th Cir. 2014).

        Here, the evidence does not establish that Wexford had a policy or custom of denying offsite

surgical intervention for hernias where medically indicated. PA Williams flatly denied, under oath,

that Wexford had any cost-cutting or cost-savings policies. Further, Wexford’s written policies

provide guidance as to when surgical intervention is necessary for an inmate presenting with a

hernia. Johnson has not produced any evidence of a widespread custom or practice beyond the

circumstances of his own umbilical hernia condition. One instance of purported deliberate

indifference is not enough to support Monell liability resting on a practice or policy. Thomas v. Cook

Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2009) (“[T]here is no clear consensus as to how

frequently such conduct must occur to impose Monell liability, except that it must be more than one

instance, or even three....” (citations omitted)). At minimum, Johnson must show that “there is a

policy at issue rather than a random event.” Thomas, 604 F.3d at 303. Yet, he has presented

evidence only of what he deems less-than-acceptable care for his hernia condition. He has not

offered evidence supporting the inference that what occurred was the result of an express policy

rather than an isolated incident.

        To raise a triable issue of fact, Johnson was required to set forth some evidence that it was

the policy of Wexford to not send out patients for hernias, see Celotex, 477 U.S. at 322. The Court

finds that Johnson has not done so, and that a reasonable jury could not conclude that Wexford had


                                                    8
     Case: 1:17-cv-03213 Document #: 98 Filed: 05/05/20 Page 9 of 9 PageID #:807



such a blanket policy. See Heard v. Tilden, 774 Fed. Appx. 985, 989 (7th Cir. 2019) (summary

judgment in favor of Wexford affirmed where the court held that a reasonable jury could not

conclude from the record that Wexford maintained a blanket policy of denying non-emergency

hernia surgery); see also Wilson, 932 F.3d at 521-22 (Wexford entitled to judgment as a matter of law

based on the fact that its hernia policy--which the court found was not a flat prohibition against

surgical intervention for hernia--was not the moving force behind plaintiff’s alleged Eighth

Amendment violation). Wexford is entitled to summary judgment in its favor as to the Monell claim.

                                             Conclusion

        For the foregoing reasons, defendants’ motion for summary judgment [75] is granted in part

and denied in part. A status hearing is set for 9:30 a.m. on July 6, 2020.

IT IS SO ORDERED.

Date: 5/5/2020
                                                Entered:        _____________________________
                                                                SHARON JOHNSON COLEMAN
                                                                United States District Judge




                                                   9
